 


110 HR 5399 IH: To suspend temporarily the duty on certain travel bags with a removable backpack or daypack.
U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5399 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2008 
Mr. Issa introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain travel bags with a removable backpack or daypack. 
 
 
1.Certain travel bags with a removable backpack or daypack 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.01.00Travel bags of manmade fibers, with wheels, a telescoping handle, stowable shoulder straps, and a removable separate backpack or daypack attached by zipper or other means, valued over $30, not to exceed 4,900 cubic inches (80 liters) in volume, and removable separate backpack or daypack not to exceed 1,600 cubic inches (26 liters) in volume (provided for in subheading 4202.12.80)FreeNo changeNo changeOn or before 12/31/2011    .  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
